
	
		III
		111th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Harkin submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the
		  10th anniversary of the International Labour
		  Organization's unanimous adoption of Convention 182, Concerning the
		  Prohibition and Immediate Action for the Elimination of the Worst Forms of
		  Child Labour.
	
	
		Whereas on June 17, 1999, the International Labour
			 Organization (ILO) unanimously adopted Convention 182, Concerning the
			 Prohibition and Immediate Action for the Elimination of the Worst Forms of
			 Child Labour, done at Geneva (T. Doc. 106-5) (in this preamble referred
			 to as the “Convention”);
		Whereas on August 5, 1999, President William Jefferson
			 Clinton submitted the Convention to the Senate for its advice and
			 consent;
		Whereas on October 21, 1999, the Committee on Foreign
			 Relations of the Senate, under the chairmanship of Senator Jesse Helms,
			 considered the Convention, and on November 3, 1999, reported it out of
			 committee;
		Whereas on November 5, 1999, the Senate unanimously agreed
			 to the resolution of advice and consent to the ratification of the
			 Convention;
		Whereas on December 2, 1999, President Clinton signed the
			 instruments of ratification of the Convention, as the United States became the
			 third country to ratify the Convention;
		Whereas the terms of the Convention apply to all children
			 under 18 years of age and define the worst forms of child labor to include
			 slavery and practices similar to slavery (including the sale and trafficking of
			 children), forced or compulsory labor, debt bondage and serfdom, child
			 prostitution and child pornography, the use of children in illegal activities
			 (including drug production and trafficking), and work that is likely to
			 jeopardize the health, safety, or morals of children;
		Whereas the stated goals of the Convention include the
			 effective elimination of the worst forms of child labor, ensuring that the
			 parties take into account the importance of free basic education, removal of
			 children from all work that is in violation of the Convention, and provision of
			 rehabilitation and social integration for children who have engaged in work
			 that it is in violation of the Convention;
		Whereas since 1995, the United States has become the
			 largest contributor to the ILO’s International Program for the Elimination of
			 Child Labor;
		Whereas the Department of Labor has funded 220 projects
			 through the International Program for the Elimination of Child Labor that have
			 affected 1,300,000 children in 82 countries who were rescued from or prevented
			 from entering the worst forms of child labor;
		Whereas in May 2000, the United States Government enacted
			 the Trade and Development Act of 2000 (Public Law 106-200), which included a
			 provision that requires countries receiving duty-free access to the United
			 States marketplace to take steps to implement the terms of the Convention in
			 order to retain such trade privileges;
		Whereas between 2000 and 2004, the worst forms of child
			 labor declined worldwide, as the overall number of child laborers fell by 11
			 percent, from 246,000,000 to 218,000,000, and the number of young child
			 laborers was reduced by 33 percent;
		Whereas between 2000 and 2004, the number of children
			 between 5 and 17 years of age who performed hazardous work fell by 26 percent,
			 from 171,000,000 to 126,000,000; and
		Whereas on the 10th anniversary
			 of its adoption, a total of 183 countries have ratified the Convention: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the worst forms
			 of child labor should not be tolerated, whether they occur in the United States
			 or other countries; and
			(2)on the
			 10th anniversary of its adoption, all parties to
			 Convention 182, Concerning the Prohibition and Immediate Action for the
			 Elimination of the Worst Forms of Child Labour, done at Geneva June 17,
			 1999 (T. Doc. 106-5), should work toward its full implementation to realize the
			 goal of eliminating the worst forms of child labor.
			
